Case: 4:19-cv-02388-DDN Doc. #: 30 Filed: 07/10/20 Page: 1 of 14 PageID #: 919




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

JOSEPH DENOYER,                              )
                                             )
            Plaintiff,                       )
                                             )
v.                                           )         No. 4:19 CV 2388 DDN
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
            Defendant.                       )

                                   MEMORANDUM
       This action is before the court for judicial review of the final decision of the
defendant Commissioner of Social Security denying the application of plaintiff Joseph
Denoyer for disability insurance benefits (DIB) under Title II of the Act, 42 U.S.C. §§ 401-
434. The parties have consented to the exercise of plenary authority by the undersigned
United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the reasons set forth
below, the final decision of the Commissioner is affirmed.


                                   I. BACKGROUND
       Plaintiff was born in 1972 and alleged he became disabled on July 4, 2015 due to
bilateral shoulder impairments following a motorcycle accident. He filed his application
on November 23, 2016. (Tr. 72.) His application was denied, and he requested a hearing
before an Administrative Law Judge (ALJ). (Tr. 85-91.)
       On November 7, 2018, following a hearing, an ALJ issued a decision finding that
plaintiff was not disabled under the Act. (Tr. 27-35.) The Appeals Council denied his
request for review. (Tr. 1-6.) Thus, the decision of the ALJ stands as the final decision of
the Commissioner.
Case: 4:19-cv-02388-DDN Doc. #: 30 Filed: 07/10/20 Page: 2 of 14 PageID #: 920




                              II. ADMINISTRATIVE RECORD
       The following is a summary of plaintiff’s medical and other history relevant to his
appeal.
       On July 4, 2015, plaintiff sustained injuries in a motorcycle accident. Plaintiff saw
Randall J. Otto, M.D., an orthopedist, on October 20, 2015. An EMG showed moderate
left carpal tunnel syndrome and suprascapular nerve palsy--a neuropathy in which the
nerve is compressed along its course--affecting both the supraspinatus and infraspinatus
muscles and with significant muscle belly atrophy and weakness. He had fairly well-
preserved range of motion (ROM) but had weakness with thumb down abduction and
external rotation against resistance with atrophy of the infraspinatus and supraspinatus
fossa on the left shoulder. (Tr. 385.)
       On November 11, 2015, Dr. Otto performed arthroscopic suprascapular nerve
release surgery on the left shoulder. (Tr. 335-36.) By December 22, 2015, plaintiff was
doing well and making improvements. He felt weak but was able to restore motion in the
arm. He was limited to 1-pound overhead lifting and 5-7 pounds below shoulder lifting.
(Tr. 342-43.)
       By February 2, 2016, plaintiff’s chief complaint was pain at night with a lot of
aching in the shoulder and down the arm. He was making overall improvements in physical
therapy and prescribed steroids to alleviate symptoms. On exam his ROM was near full,
but he was still weak with thumb down abduction and external rotation but did have some
strength against resistance. (Tr. 346-47.)
       By March 2016 his ROM was pretty good, although he complained that he couldn’t
sleep because of pain in his shoulder. He reported two weeks earlier in physical therapy
that his right shoulder was getting sore and the next day could not lift his arm. He reported
that after his accident both shoulders were hurt, but that surgery was only performed on the
more painful left shoulder. On exam he had full ROM bilaterally but had pain with palm
up abduction. The left shoulder still had a little bit of weakness, but it was significantly
                                             2
Case: 4:19-cv-02388-DDN Doc. #: 30 Filed: 07/10/20 Page: 3 of 14 PageID #: 921




better with external rotation and abduction compared to his previous exam. The right
shoulder had significant weakness with external rotation with positive Jobe’s test, used to
detect shoulder instability, on the right. (Tr. 349-50.)
       On April 12, 2016, an MRI showed muscle belly changes and evidence of either
myositis (muscle inflammation) or other nerve related issues.          An EMG revealed
suprascapular nerve palsy on the right shoulder and mild to moderate right carpal tunnel
syndrome. On exam he had much improved strength with rotation on the left shoulder.
His right shoulder had significant weakness with abduction and any external rotation
against resistance. Atrophy was developing at the supraspinatus and infraspinatus. (Tr.
356-57, 382.)
       On April 27, 2016, he underwent suprascapular nerve release surgery on his right
shoulder. On September 27, 2016, he had full ROM but complained of lack of strength
and feeling fatigued after four to five hours. Dr. Otto noted he was doing okay, lagging a
little bit on the right, but making improvement. Dr. Otto imposed a 15-20 pound lifting
restriction and more physical therapy. (Tr. 368-69, 389.)
       On November 8, 2016, he reported he was unable to work more than three 5-hour
shifts per week, and therefore found another part time job as a porter at a bowling alley.
He was doing well initially but was now having difficulty working at this job. The pain
was worse on his right than on the left. On exam he had weakness in the right arm. He
was doing physical therapy (PT) at home and in-office. (Tr. 373-74.)
       In a Function Report dated January 10, 2017, plaintiff reported that he could prepare
his own meals; help with household chores like cleaning and laundry; drive a car; shop in
stores and online; handle his own financial matters; and complete physical therapy
exercises three times a day. (Tr. 217-25.)
       By February 2, 2017, plaintiff felt his right shoulder strength was regressing. He
was using the left arm to assist the right and was having a little more right shoulder pain.
He had full range of motion of the shoulders, but decreased cervical and lumbar ROM. He

                                              3
Case: 4:19-cv-02388-DDN Doc. #: 30 Filed: 07/10/20 Page: 4 of 14 PageID #: 922




had weakness on the right with external rotation and abduction against any resistance. He
was taking Ultram and Percocet. (Tr. 408-09.)
       A February 6, 2017 EMG showed persistent right suprascapular neuropathy, similar
to testing from April 12, 2016. On February 17, 2017, non-examining state agency
physician Judee Bland, M.D., opined that plaintiff could perform light work, but that he
was limited in the right upper extremity as his recent EMG showed persistent right shoulder
suprascapular neuropathy even after surgery and ten months of PT. He had resulting
weakness in the right shoulder and should not lift with that hand or reach above his head
to retrieve items from shelves, especially heavy items. He could occasionally climb
ladders, ropes, and scaffolds. (Tr. 79-80.)
       On March 6, 2017, he underwent a second nerve release surgery on his right
shoulder. (Tr. 413, 787-88.) On June 1, 2017, plaintiff was doing well overall with respect
to range of motion but had some fatigue with prolonged exertion of the right shoulder. He
had been throwing a football and thought his strength was not as strong after throwing it
for a prolonged period. He thought he had somewhat plateaued in PT. Although improved,
his strength was slightly decreased on the right. (Tr. 770-71.)
       By August 15, 2017, plaintiff reported some occasional discomfort with increased
activity but minimal discomfort daily. His left shoulder was doing well. His right shoulder
continued to be weaker than the left. (Tr. 774-75.)
       By November 14, 2017, plaintiff reported worsening symptoms with strength and
endurance on the right, as well as decreased lifting abilities. He had been able to perform
20 repetitions of 15 pounds but was now back down to three-pound weights. The left side
felt about back to normal. On exam he had right shoulder scapular dyskinesis, abnormal
mobility or function of the scapula, compared to the left. He had some atrophy of the
supraspinatus and infraspinatus fossae and a nerve study was ordered. (Tr. 777-78.)
       An EMG of plaintiff’s right shoulder on December 4, 2017, showed motor and
recruitment abnormalities suggestive of chronic changes. No acute denervation was noted.
His prognosis for further recovery was guarded. (Tr. 783.)
                                              4
Case: 4:19-cv-02388-DDN Doc. #: 30 Filed: 07/10/20 Page: 5 of 14 PageID #: 923




       In July 2018, four months after he last saw plaintiff, Dr. Otto completed an RFC
questionnaire. Dr. Otto opined that plaintiff’s lifting and carrying capabilities would limit
him to sedentary work, and that he would also require a 20-30 minute break in the middle
of each 8-hour workday. He believed that plaintiff could occasionally lift to 10 pounds,
sometimes lift to 20 pounds, and that he had no reaching, handling, or manipulative
limitations. (Tr. 800-03.)


       ALJ Hearing
       On August 2, 2018, plaintiff appeared and testified to the following at a hearing
before an ALJ. (Tr. 40-71.) He is single and lives with his mother. He has a twelfth-grade
education. He has a culinary associates degree and has worked as a chef at a retirement
community, as well as a manager at a convenience store. He stopped working in March
2017 when his third shoulder surgery was scheduled. After his motorcycle accident, he
worked on a part-time basis at Steak-n-Shake and a bowling lane. (Tr. 44-49.)
        He is unable to work because he cannot do anything repetitive with his arms and
shoulders for any length of time. He spends his day on the computer looking for work and
day trading. He does physical therapy three times per day at home. He stopped attending
PT outside the home because it was expensive and he could do the exercises just as well at
home. His current PT allows him to maintain his range of motion but does not increase his
strength. No employer is willing to work with him because of his restrictions. His last job
interview was in early 2016. (49-57.)
       He can take care of his personal care needs. He can do dishes but cannot lift trash.
Repetitive lifting causes numbness and tingling in his fingers and pain radiating down from
his neck. It causes severe pain at night affecting his sleep. He cannot use a keyboard for
more than 20 minutes at a time without losing sleep and experiencing extreme pain. His
condition improved for a period after his surgeries when Dr. Otto approved his looking for
part-time work. Part-time work did not work out because scar tissue developed doing part-
time work. He needs help with significant lifting. He has adapted by changing the way he
                                             5
Case: 4:19-cv-02388-DDN Doc. #: 30 Filed: 07/10/20 Page: 6 of 14 PageID #: 924




does almost everything. He takes a lot of aspirin for pain. He has used some opioids, but
feels they are unhealthy. (Tr. 55-62.)
       A vocational expert (VE) also testified at the hearing. The ALJ asked the VE to
consider a hypothetical individual limited by what would later form the ALJ’s RFC finding.
The VE opined that plaintiff would be capable of performing past work as a convenience
store manager as defined under the DOT. (Tr. 65-66.)


                            III. DECISION OF THE ALJ

       On November 7, 2018, the ALJ issued a decision finding that plaintiff was not
disabled. (Tr. 27-35.) At Step One of the sequential evaluation, the ALJ found plaintiff
had not performed substantial gainful activity since July 4, 2015, his alleged onset date.
At Step Two, the ALJ found plaintiff had the severe impairment of bilateral shoulder
suprascapular neuropathy. At Step Three, the ALJ found plaintiff did not have an
impairment or combination of impairments that met or medically equaled an impairment
listed in 20 CFR Part 404, Subpart P, Appendix 1. (Tr. 29-30.)
       At Step Four, the ALJ found plaintiff had the residual functional capacity (RFC) to
perform “light” work as defined under the regulations, except that he can never climb
ladders, ropes or scaffolds. He can only occasionally reach overhead with his bilateral
upper extremities, and occasionally crawl. With this RFC, and relying on vocation expert
testimony, the ALJ found that he was able to perform his past relevant work as a
convenience store manager as defined by the DOT. Consequently, the ALJ found that
plaintiff was not disabled under the Act. (Tr. 30-34.)


                           IV. GENERAL LEGAL PRINCIPLES
       The Court’s role on judicial review of the Commissioner’s decision is to determine
whether the Commissioner’s findings apply the relevant legal standards to facts that are
supported by substantial evidence in the record as a whole. Pate-Fires v. Astrue, 564 F.3d
935, 942 (8th Cir. 2009). “Substantial evidence is less than preponderance, but is enough
                                             6
Case: 4:19-cv-02388-DDN Doc. #: 30 Filed: 07/10/20 Page: 7 of 14 PageID #: 925




that a reasonable mind would find it adequate to support the Commissioner’s conclusion.”
Id. In determining whether the evidence is substantial, the court considers evidence that
both supports and detracts from the Commissioner's decision. Id. As long as substantial
evidence supports the decision, the Court may not reverse it merely because substantial
evidence exists in the record that would support a contrary outcome or because the Court
would have decided the case differently. See Krogmeier v. Barnhart, 294 F.3d 1019, 1022
(8th Cir. 2002).
       To be entitled to disability benefits, a claimant must prove he is unable to perform
any substantial gainful activity due to a medically determinable physical or mental
impairment that would either result in death or which has lasted or could be expected to
last for at least twelve continuous months. 42 U.S.C. § 423(a)(1)(D), (d)(1)(A); Pate-Fires,
564 F.3d at 942. A five-step regulatory framework is used to determine whether an
individual is disabled. 20 C.F.R. § 404.1520(a)(4); see also Bowen v. Yuckert, 482 U.S.
137, 140-42 (1987) (describing five-step process).
       Steps One through Three require the claimant to prove: (1) he is not currently
engaged in substantial gainful activity; (2) he suffers from a severe impairment; and (3) his
condition meets or equals a listed impairment. 20 C.F.R. § 404.1520(a)(4)(i)-(iii). If the
claimant does not suffer from a listed impairment or its equivalent, the Commissioner’s
analysis proceeds to Steps Four and Five. Step Four requires the Commissioner to consider
whether the claimant retains the RFC to perform past relevant work (PRW). Id. §
404.1520(a)(4)(iv). The claimant bears the burden of demonstrating he is no longer able
to return to his past relevant work. Pate-Fires, 564 F.3d at 942. If the Commissioner
determines the claimant cannot return to her PRW, the burden shifts to the Commissioner
at Step Five to show the claimant retains the RFC to perform other work that exists in
significant numbers in the national economy. Id.; 20 C.F.R. § 404.1520(a)(4)(v).




                                             7
Case: 4:19-cv-02388-DDN Doc. #: 30 Filed: 07/10/20 Page: 8 of 14 PageID #: 926




                                      V. DISCUSSION

         Plaintiff argues the ALJ erred in evaluating the medical opinion evidence and in
conducting a proper credibility determination. The Court disagrees.

         Medical Opinion Evidence
         Plaintiff argues the ALJ erred in giving little weight to the opinion of Dr. Otto, his
treating orthopedist. He argues the ALJ gave “some” weight to Dr. Otto’s various
restrictions given at different times throughout the period at issue, but nothing in the RFC
suggests any weight was accorded to any of these restrictions. He argues the decision fails
to identify which limitations some weight refers to, because they differed on each occasion.
He argues that if significant weight was given to Dr. Bland’s opinion, all her limitations
should have been adopted or the ALJ should have stated why she was not adopting the
restriction involving no lifting with the right hand. He also argues the ALJ failed to cite
evidence that shows he is capable of lifting at the light level on a regular and continuing
basis.
         Residual Functional Capacity is a function by function assessment of an individual's
ability to do work related activities based on all the evidence. Casey v. Astrue, 503 F.3d
687, 696 (8th Cir. 2007). The ALJ retains the responsibility of determining a claimant’s
RFC based on all relevant evidence, including medical records, observations of treating
physicians, examining physicians, and others, as well as the claimant’s own descriptions
of his limitations. Pearsall v. Massanari, 274 F.3d 1211, 1217 18 (8th Cir. 2001).
Ultimately, the RFC is a medical question, which must be supported by medical evidence
contained in the record. Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir. 2001).
         An ALJ considers conflicting opinion evidence and resolves disagreements among
sources. See Cline v. Colvin, 771 F.3d 1098, 1103 (8th Cir. 2014); 20 C.F.R. § 404.1527.
Ultimately, interpreting a physician’s findings is a factual matter left to the ALJ's authority.
Mabry v. Colvin, 815 F.3d 386, 391 (8th Cir. 2016). If the ALJ discounts a treating


                                               8
Case: 4:19-cv-02388-DDN Doc. #: 30 Filed: 07/10/20 Page: 9 of 14 PageID #: 927




physician’s opinion, she should give “good reasons” for doing so. Davidson v. Astrue, 501
F.3d 987, 990 (8th Cir. 2007). The ALJ gave good reasons here.
       In this case, the ALJ determined that plaintiff had the RFC to perform light work,
except that he could never climb ladders, ropes or scaffolds. He could occasionally reach
overhead with his bilateral upper extremities, and occasionally crawl. (Tr. 26.) The ALJ
here assessed medical opinions regarding the extent of plaintiff’s impairment. The ALJ
considered Dr. Bland’s opinion from February 2017, stating plaintiff could perform light
work, with additional limits on climbing and overhead reaching. (Tr. 33, 79-81). Because
Dr. Bland’s opinion was consistent with the record evidence, the ALJ afforded it significant
weight. (Tr. 33). See 20 C.F.R. § 404.1527(c)(4) (“Generally, the more consistent an
opinion is with the record as a whole, the more weight we will give to that opinion.”).
       The ALJ also considered several opinions from Dr. Otto, consisting of temporary
lifting restrictions over a period in response to his changing symptoms and abilities.
Plaintiff testified at the hearing that Dr. Otto’s restrictions were transitory and changed
with every visit. (Tr. 52.) The ALJ recognized that none of Dr. Otto’s opinions provided
an ongoing assessment of plaintiff’s functional capacity over a duration that would meet
the Administration’s 12-month requirement, and therefore, his opinions warranted only
some weight. (Tr. 33.)
       In July 2018, four months after his last appointment, Dr. Otto completed an RFC
questionnaire. Dr. Otto opined that plaintiff’s lifting and carrying capabilities would limit
him to sedentary work, and that he would require a 20-30 minute break in the middle of
each 8-hour workday. Dr. Otto indicated that plaintiff could occasionally lift up to 10
pounds, sometimes lift up to 20 pounds, and had no reaching, handling, or manipulative
limitations of any kind. (Tr. 800-01.) The ALJ gave his opinion little weight because Dr.
Otto’s limitations were inconsistent with the objective record, as well as his own prior
opinions, the most recent of which did not include any lifting limitations. (Tr. 33.)
       Accordingly, in her discretion, the ALJ made an RFC finding that did not precisely
reflect any of the medical opinions of record. See Martise v. Astrue, 641 F.3d 909, 927
                                             9
Case: 4:19-cv-02388-DDN Doc. #: 30 Filed: 07/10/20 Page: 10 of 14 PageID #: 928




(8th Cir. 2011) (ALJ is not required to rely entirely on one particular physician’s opinion
or choose between opinions).
       To the extent plaintiff is arguing that the ALJ erred in crediting Dr. Bland’s opinion
over that of Dr. Otto, because Dr. Bland was not a treating physician, this argument fails.
Although a lengthy treating relationship is generally favored, an ALJ’s weighing of
medical opinion evidence requires more than considering the number of medical
appointments. See Chaney v. Colvin, 812 F.3d 672, 679 (8th Cir. 2016) (in order to control,
a treating physician’s opinion must be evaluated in the context of the entire record and
must not be inconsistent with other substantial evidence). The ALJ may afford more
weight to opinions from state agency consultants such as Dr. Bland, over those from
treating sources such as Dr. Otto. See Mabry v. Colvin , 815 F.3d 386, 391 (8thCir. 2016)
(proper for ALJ to rely on state agency physicians’ opinions, in part, in formulating RFC).
       Plaintiff asserts that Dr. Otto’s RFC statement was not inconsistent with the many
temporary restrictions placed on him starting in December 2015. However, given that Dr.
Otto’s restrictions fluctuated, it is unclear which restrictions plaintiff is referring to. Thus,
the ALJ’s statement that Dr. Otto’s most recent notes did not have a lifting restriction at
all, referring to opinions from November and December 2016, was correct. (Tr. 33, 228-
29.) In contrast, Dr. Otto’s July 2018 opinion indicated plaintiff could lift 10 pounds
occasionally, and rarely as much as 20 pounds, and that he had no reaching limitations at
all. (Tr. 33, 801.) Because a restriction to 20 pounds is not the same as no restriction at
all, this argument fails.
       In 2018, Dr. Otto believed plaintiff would require “unscheduled” 20-30 minute
breaks every four hours during a regular workday. The ALJ explained that as a practical
matter such breaks could be accommodated during a lunch break and at the end of a shift.
(Tr. 33, 800.) Plaintiff finds error in the ALJ’s statement. However, even assuming an
error existed, any error is harmless because the ALJ did not credit that portion of Dr. Otto’s
opinion. See Shinseki v. Sanders, 556 U.S. 396, 410 (2009) (courts must consider whether

                                               10
Case: 4:19-cv-02388-DDN Doc. #: 30 Filed: 07/10/20 Page: 11 of 14 PageID #: 929




agency errors are harmless by using “case-specific application of judgment, based upon
examination of the record.”).
       Plaintiff further asserts that his full range of motion and ability to throw a football
are not inconsistent with Dr. Otto’s opinion. However, plaintiff’s improved range of
motion speaks to the effectiveness of his surgeries and therapy. His ability to throw a
football undermines the consistency of his subjective claims. Thus, the ALJ properly
considered these factors in reaching a decision.
       It was within the ALJ’s discretion to afford some weight to Dr. Otto’s temporary
lifting restrictions. Dr. Otto's restrictions were temporary and variable, while the ALJ’s
decision addressed the entire relevant period. The ALJ acknowledged that plaintiff had
some degree of restrictions beyond light work, as reflected in the RFC, by giving Dr. Otto’s
opinion some weight. (Tr. 30, 33.)
       Plaintiff also takes issue with Dr. Bland’s opinion because it was submitted well
before the end of the relevant period, relying on Frankl v. Shalala, 47 F.3d 935 (8th Cir.
1995). In Frankl, the court found the ALJ erred because there was no medical evidence of
the claimant’s RFC at the time of the Commissioner’s decision, after which the claimant
submitted new evidence for review by the Appeals Council. 47 F.3d at 938-39. There the
Commissioner erred by relying on “outdated” evidence relative to the more recent, newly
supplied evidence that was never before the ALJ. Such is not the case here because no
issue has been raised regarding additional evidence submitted after the hearing.
       Dr. Bland’s opinion is dated February 2017, more than 18 months after plaintiff’s
July 4, 2015 alleged onset date, and within the relevant period. The lifting limitations
imposed by Dr. Otto are from December 2015 and December 2016, older than Dr. Bland’s
opinion. The ALJ evaluated the opinion within the record as a whole, including the record
evidence added after the opinions themselves were formed. See Chandler v. Comm’r of
Soc. Sec., 667 F.3d 356, 361 (3d. Cir. 2011) (as state agency review precedes ALJ review,
there is always some time lapse between the consultant’s report and the ALJ hearing and

                                             11
Case: 4:19-cv-02388-DDN Doc. #: 30 Filed: 07/10/20 Page: 12 of 14 PageID #: 930




decision; the regulations impose no limit on how much time may pass between a report and
the ALJ’s decision in reliance on it).
       Plaintiff further contends that because the ALJ gave significant weight to Dr.
Bland’s opinion, she was required to adopt all of it, or explain why parts were not included
in the RFC. However, the ALJ did not indicate she intended to adopt any opinion in full,
nor was she under any obligation to do so. See, e.g., Hensley v. Colvin, 829 F.3d 926, 932
(8th Cir. 2016). The ALJ indicated that she found Dr. Bland’s opinion generally supported
by the evidence on the whole, even though it differed in some respects from her ultimate
RFC determination. (Tr. 30, 80.) In light of an ALJ’s responsibility to evaluate opinion
evidence in the context of the entire record, such a finding was within her discretion. See
Black v. Apfel, 143 F.3d 383, 386 (8th Cir. 1998).
       Plaintiff seems to ask the ALJ to meet a level of articulation not required by law.
A court must review the record to ensure that an ALJ does not disregard evidence or ignore
potential limitations but does not require an ALJ to mechanically list and reject every
possible limitation. Nash v. Comm’r, Soc. Sec. Admin., 907 F.3d 1086, 1090-91 (8th Cir.
2018) (while SSR 96-8p requires an ALJ to explain each conclusion reached, it does not
require an ALJ to cite specific record evidence to justify every part of the RFC
determination).
       Based on the above, the Court concludes the ALJ properly considered the severity
of plaintiff’s alleged impairments, gave good reasons to support her finding that plaintiff’s
subjective reports were less than fully consistent, and evaluated the opinion evidence.
       Credibility Evaluation
       Part of an RFC determination includes an assessment of the claimant's credibility
regarding subjective complaints. Using the Polaski factors, "[s]ubjective complaints may
be discounted if there are inconsistencies in the evidence as a whole." Polaski v. Heckler ,
739 F.2d 1320, 1322 (8th Cir. 1984) ; see also Lowe v. Apfel , 226 F.3d 969, 972 (8th Cir.
2000) (noting Polaski factors must be considered before discounting subjective
complaints). In addition to the claimant's prior work record, the Polaski factors include (1)
                                             12
Case: 4:19-cv-02388-DDN Doc. #: 30 Filed: 07/10/20 Page: 13 of 14 PageID #: 931




the claimant's daily activities; (2) the duration, frequency and intensity of the pain; (3)
precipitating and aggravating factors; (4) dosage, effectiveness, and side effects of
medication; and (5) functional restrictions. Polaski , 739 F.2d at 1322 ; see also 20 C.F.R.
§ 404.1529.
       Plaintiff argues the ALJ erred in evaluating his credibility. He argues the ALJ failed
to consider and discuss the factors in Polaski. In support, he cites his demonstrated work
record, his testimony that his symptoms were exacerbated by repetition with his arms, and
that the record evidence shows that his symptoms are exacerbated when he lifts heavier
weights and for days following the activity. Also contends the ALJ erred in placing
significant weight on his activities of daily living as evidence demonstrating
inconsistencies between his allegations of disabling symptoms. He notes that many of the
activities referenced by the ALJ involve plaintiff lifting heavy objects, thus concluding he
can perform lifting beyond the sedentary level. He argues that this evidence merely shows
isolated events where lifting heavy objects resulted in increased pain and soreness
afterwards, and that none of the activities mentioned show his ability to perform work-like
activities consistently on a daily basis. The Court disagrees.
       The ALJ found that plaintiff remained able to perform his past relevant work as a
convenience store manager, as generally performed in the national economy. The ALJ
reached this decision at Step Four, relying on VE testimony. (Tr. 34.) In posing such
questions to a vocational expert, an ALJ need include only those impairments that the ALJ
finds are supported by the record as a whole. See Smith v. Colvin, 756 F.3d 621, 627 (8th
Cir. 2014). When weighing testimony, an ALJ may consider several factors, including the
medical findings. See SSR 16-3p (“We must consider whether an individual's statements
about the intensity, persistence, and limiting effects of his or her symptoms are consistent
with the medical signs and laboratory findings of record.”).
       It is well established that an ALJ need not explicitly address each of the Polaski
factors, so long as a proper substantive analysis is conducted. See, e.g., Milam v. Colvin,
794 F.3d 978, 984 (8th Cir. 2015) (If the ALJ discredits a claimant's credibility and gives
                                             13
Case: 4:19-cv-02388-DDN Doc. #: 30 Filed: 07/10/20 Page: 14 of 14 PageID #: 932




a good reason for doing so, the reviewing court will defer to his judgment even if every
factor set forth in Polaski is not explicitly discussed).   The ALJ’s decision met this
standard.
       While the ALJ found plaintiff’s allegations were not fully supported by the record
evidence, the ALJ recognized and discussed the ongoing nature of his condition and
accounted for his credible limitations. The ALJ identified several contradictions that
undermined plaintiff’s testimony including his ongoing work activity, efforts seeking new
employment, and collection of unemployment compensation during the period he claimed
he was unable to work. The ALJ also noted plaintiff was able to throw a football, row a
boat, lift a dresser and mattress, move heavy boxes and furniture, and clean his garage
during the relevant period. (Tr. 29, 31-34, 44, 46, 48-51, 56, 164-70, 472, 608, 613, 672,
770). Although plaintiff claims these were isolated events, they are numerous. Nor does
plaintiff claim such evidence was inaccurate.
      Based on these factors, the ALJ determined that plaintiff’s subjective reports were
inconsistent with the record as a whole. While the ALJ did account for some of plaintiff’s
symptoms in limiting him to a restricted range of light work, she declined to find that his
RFC was as limited as he alleged. See Bryant v. Colvin, 861 F.3d 779, 782 (8th Cir. 2017)
(RFC need only include limitations that are supported by and consistent with the record as
a whole). Therefore, this Court concludes that the ALJ’s determination of plaintiff’s RFC
is supported by substantial evidence.


                                  VI. CONCLUSION

      For the reasons set forth above, the decision of the Commissioner of Social Security
is affirmed. An appropriate Judgment Order is issued herewith.


                                                 /s/ David D. Noce      k
                                          UNITED STATES MAGISTRATE JUDGE
Signed on July 10, 2020.

                                            14
